Citation Nr: 0833309	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-39 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jason W. Shoemaker, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran indicated her intent to file a claim for an 
increased rating for osteoarthritis of the left knee.  This 
issue is referred to the RO for appropriate action.

REMAND

Lumbar spine

At the July 2008 Board hearing, the veteran testified that 
she fell while serving in active duty for training in the 
National Guard in June 1998.  The claims file documents this 
incident.  The veteran fell while attempting to use a plastic 
water cooler as a step.  She injured her right buttocks and 
ankle.  There is, however, no record of injury to the spine.  
The veteran testified that she went to a field facility at 
the time of the incident and then to a hospital shortly 
after.  She named the hospital as Spalding County Hospital in 
Griffin, Georgia.  The claims file does not contain any 
records from Spalding Hospital.  Therefore, VA should assist 
the veteran in obtaining these records.


PTSD

The veteran alleges that she was physically assaulted by a 
Private whom she had briefly dated during her military 
service at Kitzingen Base in Germany.  See July 2008 Board 
hearing.  

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the evidence does not show that she engaged in 
combat.  Therefore, the law requires that her claimed 
stressor be corroborated by evidence other than her lay 
testimony or the diagnosis of PTSD.

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.



Pursuant to the VCAA, the RO sent the veteran a letter in 
April 2004 that provided her notice of the evidence needed to 
substantiate her claim.  But that letter did not provide her 
with a list of the alternative types of evidence that might 
corroborate her personal-assault stressor as outlined in 38 
C.F.R. § 3.304(f)(3).  And this is especially important here 
since her service personnel/medical and other records do not 
mention this alleged assault.  So a remand is required to 
provide her this notice and to give her an opportunity to 
submit additional alternative-type evidence in response.  The 
Board acknowledges the letters submitted following the July 
2008 hearing from the veteran's ex-husband and father; 
however, the Board still feels that she should be provided 
notice of the types of alternative evidence she may submit.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
her of the type of alternative evidence 
from sources other than her service 
records that may corroborate her assertion 
that she was sexually and/or physically 
assaulted in service.  Ensure this letter 
meets the notification requirements 
contained in 38 C.F.R. § 3.304(f)(3)

2.  With any necessary authorization from 
the veteran, attempt to obtain and 
associate with the claims file medical 
records of treatment she reportedly 
received for her back from Spalding County 
Hospital in Griffin, Georgia between June 
and August 1998.

3.  If any records received from Spalding 
County Hospital reflect treatment for the 
low back, schedule the veteran for a VA 
examination to determine the etiology of 
her current lumbar spine condition.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should render a 
medical opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that any current 
lumbar spine condition is a result of the 
veteran's military service.

4.  If an in-service stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to determine whether she has 
PTSD as a result of her military service.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should indicate 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD and, if 
she does, render a medical opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed PTSD is a result of the 
established stressor in service.

5.  Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained.  If the claims are not granted 
to the veteran's satisfaction, send her 
and her attorney a supplemental statement 
of the case and give them an opportunity 
to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case. No 
action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




